Citation Nr: 0909156	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma




THE ISSUE

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, beyond December 9, 2005.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from August 20, 1985 to 
December 8, 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision by the RO.  In July 
2008, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  The Veteran was discharged from service on December 8, 
1995.

2.  The evidence does not show, and the Veteran does not 
allege, that he was initially prevented from establishing 
eligibility for educational assistance due to the character 
of his discharge, but was later able to establish eligibility 
as a result of a change, correction, modification, or other 
corrective action by competent military authority; that he 
was captured and held as a prisoner of war by a foreign 
government or power after his last discharge or release from 
active duty; that he was prevented from pursuing his chosen 
program of education before the expiration of the ordinary 
delimiting period because of a physical or mental disability 
not the result of his own willful misconduct; or that his 
entitlement expired while he was attending classes.


CONCLUSION OF LAW

Entitlement to educational assistance under Chapter 30, Title 
38, United States Code, beyond December 9, 2005, is not 
established.  38 U.S.C.A. §§ 3031, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 21.1031, 21.1032, 21.7050, 21.7051, 
21.7135 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish entitlement to educational 
assistance under Chapter 30, Title 38, United States Code, 
beyond December 9, 2005.  He says that he has demonstrated an 
ability to make good use of his benefits, by receiving a 
"lower level degree" with an outstanding grade point 
average, and argues that he should be permitted to continue 
to use his benefits to pursue the next level of his 
education.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
See Veterans and Dependents Education; Topping-Up Tuition 
Assistance; Licensing and Certification Tests; Duty to Assist 
Education Claimants, 72 Fed. Reg. 16,962 (Apr. 5, 2007) 
(codified at 38 C.F.R. § 21.1031).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction (AOJ).  See, e.g., Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).

In the present case, the Board finds that VA's duty to notify 
has been satisfied.  The letter and supplemental statement of 
the case (SSOC) sent to the Veteran in August and December 
2008, respectively, did not contain all the information 
requested in the Board's remand of July 2008 (specifically, 
with respect to notice of the provisions of 38 U.S.C.A. 
§ 3031(f) and 38 C.F.R. §§  21.1031, 21.1032, and 
21.7135(s)).  However, the law requires only substantial, and 
not strict, compliance with the terms of the Board's request.  
See, e.g., D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  
The Board is satisfied that its July 2008 remand, taken 
together with the letter sent in August 2008, put the Veteran 
on notice of the information and evidence necessary to 
substantiate his claim (e.g., evidence pertaining to one or 
more of the exceptions under 38 C.F.R. § 21.7050, 21.7051 and 
21.7135), and who would need to provide it.  See, e.g., 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(noting that the purpose of the VCAA notice requirement is 
not frustrated if, for example, a reasonable person could be 
expected to understand what was needed).  The Board is also 
satisfied that the subsequent re-adjudication of the 
Veteran's claim in the December 2008 SSOC served to correct 
any defect in the timing of the notice.  See, e.g., Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
fundamental fairness of the adjudication has not been 
affected, and no further corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 21.1032 
(2008).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 21.1032(b), (c) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran's DD Form 214 has been 
obtained, and there is no suggestion on the current record 
that additional, relevant evidence exists and needs to be 
procured.  No further development action is required.



II.  The Merits of the Appeal

The general rule with regard to educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
that the period within which an individual may use such 
benefits "expires at the end of the 10-year period beginning 
on the date of such individual's last discharge or release 
from active duty . . . ."  38 U.S.C.A. § 3031(a) (West 2002 
& Supp. 2007).  See also 38 C.F.R. § 21.7050(a) (2008) (to 
the same effect).  Exceptions to this rule provide that the 
10-year period can be extended if (1) the individual was 
initially prevented from establishing eligibility for 
educational assistance due to the character of his discharge, 
but was later able to establish eligibility as a result of a 
change, correction, modification, or other corrective action 
by competent military authority, (2) the individual was 
captured and held as a prisoner of war by a foreign 
government or power after his last discharge or release from 
active duty, (3) the individual was prevented from pursuing 
his chosen program of education before the expiration of the 
10-year period because of a physical or mental disability not 
the result of his own willful misconduct, (4) the individual 
was enrolled in an educational institution regularly operated 
on the quarter or semester system and the period of 
entitlement under 38 U.S.C.A. § 3013 expired during a quarter 
or semester, or (5) the individual was enrolled in an 
educational institution not regularly operated on the quarter 
or semester system and the period of entitlement under 
38 U.S.C.A. § 3013 expired after a major portion of a course 
was completed.  See 38 U.S.C.A. § 3031(b), (c), (d), and (f) 
(West 2002); 38 C.F.R. §§ 21.7050(f) and (g), 21.7051(a), 
21.7135(s) (2008).

In the present case, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to educational assistance under Chapter 30, Title 38, United 
States Code, beyond December 9, 2005.  The evidence of record 
clearly shows that he was discharged from service on December 
8, 1995.  The evidence does not show, and the Veteran does 
not allege, that he was initially prevented from establishing 
eligibility for educational assistance due to the character 
of his discharge, but was later able to establish eligibility 
as a result of a change, correction, modification, or other 
corrective action by competent military authority; that he 
was captured and held as a prisoner of war by a foreign 
government or power after his last discharge or release from 
active duty; that he was prevented from pursuing his chosen 
program of education before the expiration of the ordinary 
delimiting period because of a physical or mental disability 
not the result of his own willful misconduct; or that his 
entitlement expired while he was attending classes.  Absent 
any evidence that one of the foregoing exceptions applies, 
his period of entitlement to educational assistance under 
Chapter 30, Title 38, United States Code, cannot be extended 
beyond December 9, 2005.

The Board understands and appreciates the Veteran's desire to 
continue his education.  However, the Board has no authority 
to deviate from the law as written.  The appeal must be 
denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


